





CITATION:
Revios Canada
          Ltd. v. Creber, 2011 ONCA 338





DATE:
          20110503



DOCKET: C52842



COURT OF APPEAL FOR ONTARIO



Goudge, Gillese and Watt JJ.A.



BETWEEN



Revios Canada Ltd.



Plaintiff (Respondent)



and



Gordon Creber



Defendant (Appellant)



David Whitten, for the appellant



Jeffrey B. Simpson, for the respondent



Heard: April 19, 2011



On appeal from the judgment of Justice Andra Pollak of the
          Superior Court of Justice, dated September 23, 2010.



Gillese J.A.:



[1]

The question to be decided on this appeal is whether Gordon
    Creber is entitled to an unreduced pension at age 62.  The answer to that question lies in
    interpreting the terms of the registered pension plan of which he was a member
    and the executive supplementary pension agreement to which he was a party.

BACKGROUND

[2]

Mr. Creber began working for Revios Canada Ltd. on
    October 1, 1998, as Vice President, Corporate Actuarial.  He worked for Revios until February 28, 2006,
    when his employment was terminated.  At
    the time of termination, he held the position of Senior Vice President and
    Chief Financial Officer.  He was 52 years
    old.

[3]

While employed by Revios, Mr. Creber was a member of
    its registered pension plan (the Plan).  He also entered into an Executive Supplementary Pension Agreement (ESPA).  Because the Plan is limited by the provisions
    of the
Income Tax Act
, R.S.C. 1985 (5
th
Supp.), c. 1, in terms of the quantum of benefits it can pay to members, the
    ESPA is designed to top up benefits on retirement.  That is, its principal purpose is to provide
    for pension benefits supplementary to, and in excess of, the benefits provided
    by the Plan.

[4]

Revios started an action in which it sought a
    declaration that Mr. Creber was not entitled to an unreduced pension at age 62
    under either the Plan or the ESPA.  Mr.
    Creber defended the action and counterclaimed against Revios.

[5]

Mr. Creber brought a motion for summary judgment.  Since there were no material facts in dispute,
    with the parties agreement, the motion judge disposed not only of the motion
    but also the core question raised in the action.  By judgment dated September 23, 2010, Pollack
    J. dismissed the motion for summary judgment and declared that Mr. Creber is
    not entitled to an unreduced pension at age 62 under either the Plan or the
    ESPA.

[6]

Mr. Creber appeals.  He contends that the Plan and ESPA, when properly interpreted, give him
    the right to an unreduced pension at age 62.  His submission hinges on art. 2.1(A.2) of the ESPA and s. 8.04 of the
    Plan, both of which are set out below, along with the other relevant provisions
    in the two documents.  He argues that
    early retirement is not defined in either the Plan or the ESPA and,
    therefore, the reference in art. 2.1(A.2) of the ESPA to early retirement can
    be linked to s. 8.04 of the Plan, with the result that he is entitled to
    receive an unreduced pension at age 62.

[7]

Initially, Mr. Creber also claimed entitlement to
    enhanced early retirement benefits if he began receiving his pension at age 55.  However, at the oral hearing of the appeal,
    counsel for Mr. Creber conceded that Mr. Creber did not meet the eligibility
    conditions for such benefits and so abandoned that part of his claim.

[8]

For the reasons that follow, I would dismiss the
    appeal.

THE ISSUE

[9]

On the motion judges interpretation of the pension
    documents, Mr. Creber is not entitled to an unreduced pension at age 62.  The issue on appeal is whether the motion
    judge erred in that interpretation.

THE RELEVANT PLAN AND ESPA PROVISIONS


The
    Relevant Plan Provisions


[10]

The relevant parts of ss. 5, 6 and 8 of the Plan read
    as follows.

Section 5  -  Retirement Dates

5.01
Normal
  Retirement Dates


For Members who terminated
    employment prior to       December 30,
    1995 or whose Normal Retirement Date under
    the terms of the Group Annuity Policy was prior       to December 31, 1997, Normal Retirement Date shall  continue to have the same meaning as
    in the Group      Annuity Policy, which is
    the January 1st nearest their       65
th
birthday.

For
    all other Members, Normal Retirement Date            means
    the first day of the month coincident with or         next
    following a Members attainment of age 65.

5.02
Early Retirement Date

If
    the Continuous Service of a Member terminates within
    the 10-year period prior to his Normal     Retirement
    Date the Member is considered to have retired
    on his early retirement date. His early     retirement
    date is the first day of the calendar month coincident
    with or next following the date on which the
    Members Continuous Service terminates.



Section 6  - Retirement Benefits

6.01

Normal
    Retirement Pension

A Member whose Continuous Service terminates on his
    Normal Retirement Date is entitled to receive an annual pension, payable in
    equal monthly instalments commencing on his Normal Retirement Date, in an amount
    equal to the sum of:

(1)

2% of his Final Average Earnings as of his Normal
    Retirement Date multiplied by his Credited Service after 1973; and

(2)

The annual pension earned prior to 1974 set out in
    Schedule A.

6.02
Early Retirement Pension

A Member who retires early pursuant to Section 5.02
    is entitled to receive a deferred pension payable in equal monthly instalments
    commencing on his Normal Retirement Date, calculated according to the formula
    in Section 6.01. The Member may elect to have the pension commence before his
    Normal Retirement Date, on the first day of any calendar month on or following
    his early retirement date. If the pension commencement date is on or following
    the first day of the month coincident with or next following the Members attainment
    of age 62, the pension will not be reduced for early commencement. Otherwise,
    the pension will be reduced by one-third of one per cent for each month that
    the pension commencement date precedes the first day of the month coincident
    with or next following the Members attainment of age 62, provided however that
    in no event shall the reduction of the pension be less than the most favourable
    early retirement reduction permitted under the Income Tax Act.

In lieu of the pension payable under this Section
    6.02, a Member who was entitled to benefits under the Group Annuity Policies at
    December 29, 1995 may elect to receive a lump sum amount, as determined under
    Section 8.05, and have that sum paid in accordance with the provisions of
    Section 8.05.



Section 8   Termination Benefits

Except as expressly provided by Section 6.02 or
    Section 6.04, the provisions of this Section 8 shall apply to Members whose
    Continuous Service terminates for any reason other than death, and prior to the
    date they become eligible to retire under Section 5.

8.01

Termination
    Benefits for Post-1995 Service


(1)
Termination
    Before 24 Months Membership

A
    member whose Continuous Service  terminates for any reason other than
    death before
    he has completed 24 months of  Continuous
    Service while a Member, and who     is
    not eligible to retire under Section 5, is       entitled
    to receive a lump sum refund of his  required contributions made on and
    after    January 1, 1996, plus Credited
    Interest.

(2)
Termination
    After 24 Months Service

A
    Member whose Continuous Service terminates prior to his Normal
    Retirement Date    for
    any reason other than death after he has    completed
    24 months of Continuous Service    while
    a Member, and who is not eligible to retire
    under Section 5, is entitled to receive a       deferred pension,
    commencing at his Normal       Retirement Date, in the amount
    accrued or granted
    to him under Section 6.01 for Credited Service
    on and after January 1, 1996.



8.04
Early Commencement of Deferred Pension

A Member who Continuous Service terminates, who is
    not eligible to retire under Section 5, and who is entitled to receive a
    deferred pension under Section 8 may elect to commence receiving this pension
    on the first day of any calendar month coincident with or following the
    attainment of age 55 and prior to his Normal Retirement Date. The amount of
    this pension will be the Actuarial Equivalent of the deferred pension that
    would otherwise have commenced on his Normal Retirement Date, provided that in
    no event shall the reduction in a Members pension hereunder be less than the
    most favourable early retirement reduction permitted under the Income Tax Act.


The
    Relevant ESPA Provisions

[11]

In the ESPA, Mr. Creber is referred to as the
    Executive.  At the time that he entered
    into the ESPA, Revios was Gerling Global Life Insurance Company.  Thus, in the ESPA, Revios is referred to as
    Gerling Global Life Insurance Company or as the Company.

[12]

The preambles, art. 1.1 and art. 2.1 of the ESPA are
    relevant to this appeal.  They read as
    follows:

WHEREAS
the Company has established the Salaried
    Pension Plan for Employees of Gerling Global Life Insurance Company
    (hereinafter called the Pension Plan);

AND WHEREAS
the Executive is a member of the
    Pension Plan;

AND WHEREAS
the Company and the Executive have
    agreed to enter into this Agreement to set out the terms and conditions
    relating to pension benefits to be provided to the Executive in excess of the
    benefits provided under the Pension Plan;

NOW THEREFORE
, in consideration of the services
    to be performed by the Executive and of the execution of this Agreement by the
    Executive and by the Company, this Agreement witnesses and it is mutually
    covenanted and agreed by and between the parties hereto as follows:

ARTICLE I

INTERPRETATION

1.1
In this Agreement, the following
    terms have the following
    meanings respectively:

(a)  
Beneficiarys Pension Benefits

    shall mean thebenefits payable to a Spouse or
    Beneficiary, as    the
    case may be, of the Executive pursuant to the Pension Plan;

(b)  
Commuted Value
 means the lump sum
    value which is the actuarial present value
    of an  Executives entitlement under this
    Agreement determined using the assumptions
    adopted by the
    Company including those contained in this Agreement.

(c)  
Final Average Earnings
 means final
    average earnings as defined in the Pension
    Plan but with  the
    inclusion of bonus payments made to the   Executive
    as outlined in Article 2.1A.1.

(d)  
Pension Plan Benefits
 shall mean
    the pension benefits payable to the Employee
    pursuant to the
    Pension Plan.

(e)  
Spouse
 means spouse as defined in
    the Pension    Plan.

(f)  
Supplementary Benefit
 shall mean
    the benefit   outlined in Article II of this
    Agreement.

1.2

All
    other terms in this Agreement shall have the meaning
    ascribed thereto in the Pension Plan.

ARTICLE II

PAYMENT OF BENEFITS

2.1
The Executive, or his Spouse or
    Beneficiary is entitled to receive a Supplementary Benefit
    from the Company equal to:

(A.1)
the benefit that would be payable to the Executive, his Spouse or his Beneficiary
    pursuant to the terms of
    the Pension Plan without reference to the limits  imposed on the benefits under the Income Tax
    Act   (Canada) or
    Regulations thereunder, with the following adjustments to the
    determination of such benefits

(A.2)
the pension benefit will be payable in full at age 62 with a reduction of 1/4% for
    each month by which  the
    Executives early retirement date precedes age 62;


minus

(B)
the
    benefit payable from the Pension Plan with no special enhancements but
    including the provisions related
    to benefit limits imposed by the Income  Tax
    Act (Canada) and the Regulations.

ANALYSIS

[13]

The principles governing the interpretation of contracts
    are well known.  The overriding goal is to
    give effect to the intention to the parties, as expressed in the written
    agreements: see
BG Checo International
    Ltd. v. British Columbia Hydro & Power Authority
, [1993] 1 S.C.R. 12,
    at para. 9 (
BG Checo
).  Absent ambiguity, the words in the documents are
    to be given their plain meaning: see
Eli
    Lilly & Co. v. Novopharm Ltd
.;
Eli
    Lilly & Co. v. Apotex Inc
., [1998] 2 S.C.R. 129, at para. 55.  And, the various provisions are not to be
    interpreted in isolation.  Rather, they
    are to be interpreted in a manner that takes the entire agreement into account:
    see
BG Checo
, at para. 9.

[14]

With these principles in mind, it is clear that in
    determining Mr. Crebers entitlement, the court must begin by considering the
    Plan provisions.  Contrary to the
    submission of counsel for the appellant, the ESPA and the Plan are not stand
    alone documents.  Rather, the ESPA is supplementary
    to the Plan as is evident from its title as a supplementary pension agreement
    and the third recital, which states that its purpose is to set out the terms
    and conditions relating to pension benefits in excess of the benefits provided
    under the [Plan].  The fact that the
    ESPA is supplementary to the Plan is reinforced by art.1.1 of the ESPA, which
    defines the terms used in the ESPA by reference to the Plan.  For example, art. 1.1(d) of the ESPA defines
    Pension Plan Benefits as the pension benefits payable to the Employee
    pursuant to the Plan and art. 1.2 stipulates that [a]ll other terms used in [the
    ESPA] shall have the meaning ascribed thereto in the [Plan].

[15]

I begin, therefore, with the Plan provisions.

[16]

The Plan is structured with normal retirement to take
    place at age 65 (s. 5.01) and early retirement to occur when a Plan members
    employment ends within ten years of his or her normal retirement date  that
    is, when the Plan member is between the ages of 55 and 65 (s. 5.02).

[17]

In general, entitlement on normal retirement is 2% of
    final average earnings multiplied by credited service (s. 6.01).

[18]

A person who takes early retirement is entitled to a deferred
    pension commencing at age 65 (s. 6.02).  Alternatively, he or she may elect to have the deferred pension commence
    prior to age 65.  If the deferred pension
    commences at age 62, the pension will not be reduced, otherwise if he or she
    commences taking the deferred pension before age 62, it will be reduced by ⅓
    of 1% for each month that the  commencement
    date precedes the members attainment of age 62 (s. 6.02).

[19]

Mr. Crebers entitlement to benefits under the Plan is
    governed by s. 8.01(2) because: (1) he accrued benefits for post-1995 service;
    (2) his employment was terminated after more than 24 months of continuous service
    while a member of the Plan; and (3) he was not eligible to retire under s. 5 of
    the Plan.  Mr. Creber was not eligible to
    retire under s. 5 of the Plan because s. 5 governs normal and early retirement,
    as we have seen.  Because Mr. Creber was
    only 52 when his employment with Revios ended, he did not meet the early
    retirement age requirement (between the ages of 55 and 65) nor did he meet the
    normal retirement age requirement (age 65).

[20]

Pursuant to s. 8.01(2), Mr. Creber was entitled to a
    deferred pension, commencing at his Normal Retirement Date (i.e. when he
    turned 65).

[21]

However, s. 8.04 enables Mr. Creber to begin to receive
    his deferred pension early.  Because he
    is entitled to receive a deferred pension pursuant to s. 8 of the Plan, he
    could elect to begin receiving his pension at age 55 (or later) but the amount
    of the pension would be the actuarial equivalent of that which he would have
    received had he waited until Normal Retirement Date to begin collecting his
    pension.

[22]

It will be recalled that Mr. Creber argues that art.
    2.1 (A.2) of the ESPA gives him the right to receive an unreduced pension at
    age 62.  He contends that the words
    early retirement in art. 2.1(A.2) can refer to s. 8.04 of the Plan.  Because s. 8.04 gives Mr. Creber the right to
    begin receiving his deferred pension earlier than age 65 (but not earlier than
    age 55), he says that s. 8.04 creates another early retirement date.  Thus, he says, art. 2.1(A.2) and s. 8.04 can
    be read together to give him the right to receive an unreduced pension
    beginning at age 62.

[23]

I cannot read art. 2.1(A.2) in that fashion.

[24]

The intent of art. 2.1(A.2) of the ESPA is to give the
    Executive the right to receive his or her pension earlier than age 62, with a
    reduction of ¼ of 1% for each month by which the Executives early retirement
    date preceded age 62.  That is, it
    applies if the Executive took early retirement.  As we have seen, s. 5.02 of the Plan defines early retirement date as
    the 10-year period prior to Normal Retirement Date and Normal Retirement
    Date is defined as age 65 (s. 5.01).  Therefore, art. 2.1(A.2) applies if the Executive was between the ages
    of 55 and 65 when his or her employment with Revios ended.

[25]

This interpretation of art. 2.1(A.2) is harmonious with
    the Plan because the words early retirement are given the same meaning in
    both documents.  Furthermore, this
    interpretation is consistent with the intention of the ESPA, which was to
    provide benefits supplemental to, or in excess of, those given by the
    Plan.  Art. 2.1(A.2) provides a benefit
    that is in excess of that provided by the Plan because, as we have seen, s.
    6.02 of the Plan permits a member taking early retirement to begin to receive
    his or her pension earlier than age 62 with a reduction of ⅓ of 1% for
    each month by which the members early retirement date preceded age 62.  A reduction of ⅓ of 1% is greater than
    a reduction of ¼ of 1%, which is the reduction provided by art. 2.1(A.2).

[26]

Because Mr. Crebers employment with Revios ended when
    he was age 52, he does not qualify to receive early retirement benefits.  Although early retirement is not defined in
    the definition section of the Plan, it is defined in s. 5.02 and its meaning is
    clear and unambiguous  it occurs when a Plan members employment ends and the
    Plan member is between the ages of 55 and 65.  Section 8.04 of the Plan does not assist the appellant because it does
    not create an early retirement date.  Section
    8.04 gives the person entitled to a s. 8 deferred pension the right to begin
    receiving that pension before he or she reaches age 65 but after he or she
    attains the age of 55.  The fact that the
    member can choose to begin receiving his or her pension early is not the same
    thing as early retirement.

[27]

Furthermore, to interpret the ESPA as the appellant
    contends would be to provide a new right for an executive who had not reached
    the age of 55 at the time his or her employment ended.  On the interpretation argued for by the
    appellant, the executive would receive a benefit that had been designated for
    those taking early retirement even though the executive did not qualify for
    early retirement under the Plan.  This is
    contrary to the principles governing the interpretation of contracts.  The ESPA is to be read in conjunction with
    the Plan, with the Plan in this case being the principal pension document.  The ESPA was not intended to create a
    substantive right that is at odds with the conditions for entitlement created
    by the Plan.

DISPOSITION

[28]

Accordingly, I would dismiss the appeal with costs to
    the respondent fixed at $10,000, inclusive of disbursements and applicable
    taxes.

RELEASED:  MAY 03 2011
    (E.E.G.)

E. E. Gillese J.A.

I agree. S. T. Goudge J.A.

I agree. David Watt J.A.


